NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         DEC 16 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

ANTONIA OSORIO HERRERA, et. al.                  No.    20-71250

                Petitioners,                     BIA A202-176-596
                                                     A202-176-597
 v.                                                  A202-176-598
                                                     A202-176-599
MERRICK GARLAND, Attorney General,

                Respondent.                      MEMORANDUM*

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 18, 2021
                             San Francisco, California

Before: THOMAS, McKEOWN, Circuit Judges, and MOLLOY,** District Judge.

      Lead Petitioner Antonia Osorio Herrera and three of her children, as rider-

derivatives (collectively, “Petitioners”), petition for review of the Board of

Immigration Appeals’ (“BIA”) dismissal of her appeal of an Immigration Judge’s

(“IJ”) denial of her application for asylum and withholding of removal. Osorio



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Donald W. Molloy, United States District Judge for
the District of Montana, sitting by designation.
                                          1
Herrera sought relief on the basis of her membership in a protected class: the

familial relationship to her late husband. The BIA cited Matter of Burbano, 20 I.

& N. Dec. 872, 874 (BIA 1994), to adopt and affirm the IJ’s decision, so we

review the IJ’s decision as if it were the decision of the BIA. Figueroa v.

Mukasey, 543 F.3d 487, 491 (9th Cir. 2008). We review the decision that Osorio

Herrera has not established eligibility for asylum or withholding of removal for

substantial evidence. Zehatye v. Gonzales, 453 F.3d 1182, 1184–85 (9th Cir.

2006). We have jurisdiction under 8 U.S.C. § 1252 and grant the petition for

review.

                                           I.

      To satisfy the first step in the two-step asylum process, an applicant must

show that she “is unable or unwilling to return to, and is unable or unwilling to

avail . . . herself of the protection of, [the country of removal] because of

persecution or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political opinion.” 8

U.S.C. § 1101(a)(42)(A). “[T]he family remains the quintessential particular

social group.” Rios v. Lynch, 807 F.3d 1123, 1128 (9th Cir. 2015). An asylum

applicant must also establish that a protected ground “was or will be at least one

central reason for persecut[ion].” 8 U.S.C. § 1158(b)(1)(B)(i). “Accordingly, the

persecutor’s motive is critical and the applicant must come forward with some

                                           2
evidence of motive, direct or circumstantial.” Garcia-Milian v. Holder, 755 F.3d

1026, 1031 (9th Cir. 2014) (internal quotations and alteration omitted). “Proof of

past persecution gives rise to a rebuttable presumption that a well-founded fear of

future persecution exists.” Parada v. Sessions, 902 F.3d 901, 909 (9th Cir. 2018)

(internal quotation marks omitted).

      Here, though the IJ recognized Petitioners’ familial relationship with Osorio

Herrera’s late husband as a “particular social group,” the IJ determined that Osorio

Herrera did not meet the requirements for asylum because she did not show that

she suffered past persecution, nor did she demonstrate an “objectively reasonable”

fear of future persecution. The IJ also concluded that, even if Osorio Herrera had

satisfied the showing required for past persecution, she failed to establish that the

familial relationship was one central reason for it. These conclusions are not

supported by substantial evidence.

                                          A.

      The IJ’s conclusion that Osorio Herrera did not establish past persecution is

unsupported by substantial evidence. While “unfulfilled threats” generally do not

rise to the level of persecution, Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir.

2003), “threats may be compelling evidence of past persecution, particularly when

they are specific and menacing and are accompanied by evidence of violent

confrontations, near-confrontations and vandalism,” Mashiri v. Ashcroft, 383 F.3d

                                           3
1112, 1119 (9th Cir. 2004).

      The circumstances in this case distinguish the threats against Osorio Herrera

from those in cases where petitioners were not persecuted. See Duran-Rodriguez

v. Barr, 918 F.3d 1025, 1028 (9th Cir. 2019) (“We generally look at all of the

surrounding circumstances to consider whether the threats . . . rise to the level of

persecution.”). Here, Osorio Herrera knew the identity of the individuals

threatening her and that they had carried out their violent threats in the past—

namely, when they threatened, tortured, and murdered her husband. Cf. id.

(determining threats were not persecution where petitioner “did not personally

know if [alleged hitmen] had ever carried out threats against” others); Nahrvani v.

Gonzales, 399 F.3d 1148, 1158 (9th Cir. 2005). Moreover, members of the mafia

continued to pursue Osorio Herrera and her family after her husband’s death and

violently vandalized her family home. Mashiri, 383 F.3d at 1119. Because the

record compels the conclusion that Petitioners suffered past persecution, they are

entitled to a presumption of future persecution, and it is the government’s burden

to rebut that presumption. See Bringas-Rodriguez v. Sessions, 850 F.3d 1051,

1062 (9th Cir. 2017) (en banc).

                                          B.

      On the nexus requirement, we recognize that persecutors may have mixed

motives in carrying out threats or violence, and “one central reason” for harm is

                                          4
not synonymous with “the sole reason” or even the “most important” reason for the

harm. See, e.g., Barajas-Romero v. Lynch, 846 F.3d 351, 358 (9th Cir. 2017);

Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009). Ultimately, given

that credible evidence illustrates the mafia’s pattern of recruiting and exploiting

family relationships and the record shows Osorio Herrera’s past persecution in

Mexico and that members of her late husband’s family have been threatened or

shot while they remain in Mexico, the record compels the conclusion that the

familial relationship with Osorio Herrera’s late husband was one central reason for

the persecution.

      Because the evidence compels the conclusion that Petitioners established

past persecution and nexus, we vacate the BIA’s decision on asylum and remand

for consideration in the first instance of whether the government has rebutted the

presumption that Petitioners have a well-founded fear of future persecution. See

Bringas-Rodriguez, 850 F.3d at 1075–76.

                                          II.

      Osorio Herrera also seeks withholding of removal based on her familial

relationship under 8 U.S.C. § 1231(b)(3)(A). “The withholding statute requires

applicants to prove that it is more likely than not they will be persecuted, while the

asylum statute requires only a ‘well-founded fear’ of persecution.” Barajas-

Romero, 846 F.3d at 360 (footnote omitted). Here, the IJ did not analyze

                                          5
withholding of removal because the IJ concluded that Osorio Herrera failed to

establish eligibility for asylum and made no finding on the likelihood of harm that

Petitioners might suffer in the withholding of removal context. Because the IJ did

not identify Osorio Herrera’s failure to establish the higher evidentiary threshold as

a reason for denying the claim for withholding of removal, we cannot affirm the

agency on those grounds. Doissaint v. Mukasey, 538 F.3d 1167, 1170 (9th Cir.

2008). We grant the petition on this claim and remand to the agency to consider

whether Osorio Herrera satisfies the clear probability standard.

      PETITION GRANTED AND REMANDED.




                                          6